                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                                  No.5: ,q-(£-?Z'O-l Fl( Ll)
                                  N05!J'1-Lt?--'3ZQi-2 FL {Lf)

UNITED STATES OF AMERICA                          )
                                                  )
             v.                                   )         INDICTMENT
                                                  )
MORRIS COOPER,                                    )
BEVERLEY COOPER                                   )

      The Grand Jury charges:

      1.   Directorate of Public Works (DPW), Fort Bragg, NC, is responsible for

design, construction, maintenance, repair of all facilities, operation of utility systems,

management of all environment and disposal, and natural and cultural resources

programs on Ft. Bragg as well as providing centralized management for Army Family

Housing. DPW's Operations and Maintenance Section purchases its supplies through

the use of a Government Purchase Card (GPC) or a Blanket Purchase Agreement

(EPA). The supply section within DPW is responsible for providing supplies to DPW

mechanics and technicians who maintain Fort Bragg's equipment and facilities.

There are several commodity sections within the Operations and Maintenance section

who are responsible for maintenance and services within a particular trade such as

Heating Ventilating and Air      Conditionin~V.,4.SL electrical      and plumbing. Each
                              ru..r~o-s~'\             JV                 .
trade section is assigned a   p+ecYFOHlOJ;:1,t ~gent   (PA) who purchases needed supplies

from various vendors in support of the trade section's mission.

      2. At all times relevant to this indictment, Defendant MORRIS COOPER was

                                              1


           Case 5:19-cr-00328-FL Document 1 Filed 08/14/19 Page 1 of 8
  r.,_,..~~ "n,,,fifJ ~
a JH'Oeurnment agent assigned to the Operations and Maintenance Division and

entrusted to purchase HVAC parts for DPW's HVAC maintenance section. Defendant

MORRIS COOPER was authorized to use the GPC if the cost of the supplies did not

exceed a particular limit; if the cost did exceed such limit, he was authorized to obtain

three quotes from competing vendors, and make the purchase using a BPA.

      3.     At all times relevant to this indictment, defendant BEVERLEY

COOPER was married to defendant MORRIS COOPER, and they resided together in

Fayetteville, North Carolina.      They maintained property, vehicles, and bank

accounts both individually and jointly.


                                    COUNT ONE

      4. Beginning in or about September 2011, and continuing to on or about June

19, 2019, in the Eastern District of North Carolina and elsewhere, MORRIS COOPER

and BEVERLEY COOPER, defendants herein, did conspire, confederate, and agree

with others, both known and unknown to the Grand Jury, to commit offenses against

the United States, to wit:   (a) in violation of Title 18, United States Code, Section

641, by willfully and knowingly embezzling, stealing, purloining and knowingly

converting to their own use or the use of another, a thing of value of the United States,

that is, money belonging to the United States of a value exceeding $1,000.00; and (b)

in violation of Title 18, United States Code, Section 201(b)(2), MORRIS COOPER, as

a public official, to receive and accept something of value personally and for another

person or entity, in return for being influenced in the performance of an official act

and being influenced to commit and aid in committing and to collude in, and allow,
                                        2


           Case 5:19-cr-00328-FL Document 1 Filed 08/14/19 Page 2 of 8
and to make opportunity for the commission of a fraud on the United States.

                         PURPOSE OF THE CONSPIRACY

      5. It was the purpose of the conspiracy to influence the award of contracts for

supplies and to unlawfully enrich the participants, by, among other things, steering

contracts for supplies to specific vendors, in return for cash payments, and by

inflating prices on supplies purchased through those contracts, increasing the

conspirators' profits thereon.

                                 MANNER AND MEANS

      6.     In furtherance of the conspiracy, defendants herein, MORRIS COOPER

and BEVERLEY COOPER, along with others, employed the following manner and

means:
                                                                                        ~'{,._
                    a.     Vendors,   known and unknown to the              g~a~ry,
                                                                pIA/'~@.°)\(\~
      approached MORRIS COOPER while employed as a              J:3TQC 11 rement   agent at

      DPW;

                    b.     By agreement, the vendors paid cash and gave gifts to

      MORRIS COOPER in return for steering contracts for supplies to those

      vendors;

                    c.     In addition, the prices for items under those contracts were

      at times inflated beyond market price, increasing both the profits to the vendor

      and the cash payment made to MORRIS and/or his wife, BEVERLEY

      COOPER.

                    d.     Further, MORRIS COOPER allowed competing bids for a

                                           3


           Case 5:19-cr-00328-FL Document 1 Filed 08/14/19 Page 3 of 8
      blanket purchase agreement to come from compames owned by the same

      person(s) and not competitive with one another;

                    e.   Further, MORRIS COOPER split singular purchases to

      appear as if multiple purchases, so that the purchase(s) could be made with

      the GPC while avoiding the per purchase limit.

                                  OVERT ACTS

      7.     In furtherance of the conspiracy and to achieve the object thereof, at

least one of the following overt acts, among others, were committed by the

conspirators in the Eastern District of North Carolina, between 2011 and 2019:

                    a.    On or about March 13, 2013, defendant BEVERLEY

      COOPER received $1757.50 from a vendor known to the grand jury, as

      payment-in-kind for official acts undertaken by MORRIS COOPER in steering

      contracts toward the vendor;

                    b.    On June 19, 2018, defendant BEVERLEY COOPER

      deposited or caused to be deposited into her account ending in 4875, $4, 760

      currency, which were proceeds of the conspiracy;

                    c.    On or about May 2, 2019, defendants MORRIS COOPER

      and BEVERLY COOPER together deposited and caused to be deposited into

      their joint account ending in 1989, $8000 currency, which were proceeds of the

      conspiracy.

                    d.    On or about June 21, 2016, defendant MORRIS COOPER

      purchased three electrical relay parts for $755.00 each, when market value of

                                         4


           Case 5:19-cr-00328-FL Document 1 Filed 08/14/19 Page 4 of 8
      this part was less than $100 each, for an inflation of price of over 300%.

                    e.    On or about January 19, 2016, defendant MORRIS

      COOPER sought and accepted competing bids from three companies, known to

      the grand jury to be owned by the same person(s), and which were not in fact

      competitive to one another, and citing the competition amongst those bids as

      evidence of the fair and reasonable price of the resulting BPA.

      8. All in violation of Title 18, United States Code, Section 371.

                                     COUNT TWO

      9. Beginning in or about August 6, 2014, and continuing to on or about June

19, 2019, in the Eastern District_   o~l?7!:rolina and elsewhere, the defendants,
MORRIS COOPER and        BEVER~¥ COOPER,        aiding and abetting one another, did

willfully and knowingly embezzle, purloin, and steal property of the United States,

that is, money belonging to the United States. of a value exceeding $1,000.00, with

intent to convert said property to their own and others' use, in violation of Title 18,

United States Code, Sections 641 and 2.

                                  COUNT THREE

      10. Beginning in or about August 6, 2014, and continuing to on or about June

19, 2019, in the Eastern District of North Carolina, the defendant, MORRIS

COOPER, a public official, directly and indirectly did corruptly seek, receive, accept,

and agree to receive and accept, something of value personally, in return for being

induced to do an act and omit to do an act in violation of his official duty, that is,

accepted cash and gifts from a vendor in exchange for steering contracts for supplies

                                           5


          Case 5:19-cr-00328-FL Document 1 Filed 08/14/19 Page 5 of 8
to that vendor and to allow the vendor to submit inflated prices and receive inflated

payments for parts under those contracts, all in violation of Title 18, United States

Code Section 20l(b)(2).




                                         6


         Case 5:19-cr-00328-FL Document 1 Filed 08/14/19 Page 6 of 8
                                FORFEITURE NOTICE

       The defendants are given notice of the provisions of Title 18, United States

Code, Section 98l(a)(l)(C) (as made applicable by Title 18, United States Code,

Section 2461(c)), that all the defendant's interest in the property specified herein is

subject to forfeiture.

       Upon conviction of one or more of the offenses set forth in Counts One, Two,

and Three of the indictment, the defendant shall forfeit to the United States any and

all property, real or personal, constituting, or derived from, any proceeds the

defendant obtained directly or indirectly as a result of the said offenses.

       The forfeitable property includes, but is not limited to, the following:

       (a) 2017 Cadillac Escalade, VIN - 1GYS3DKJ7HR188207

       (b) 2017 Jeep Wrangler, VIN - 1C4BJWFG7HL516251

       (c) Contents of Wells Fargo Bank account number ending in 1989 in the name

of Morris Cooper and Beverly Cooper (up to $17,189);

       (d) Contents of Wells Fargo Bank account number ending in 19,76 in the name

of Morris Cooper and Beverly Cooper (up to $207,742);

       (e) Contents of USAA Bank account number 0003581861 in the name of Morris

Cooper and Beverly Cooper (up to $248,215);

       (f) The gross proceeds personally obtained by the defendant, in an amount of

at least$ 978,279.

      If any of the above-described forfeitable property, as a result of any act or

omission of the defendants --

                                           7


          Case 5:19-cr-00328-FL Document 1 Filed 08/14/19 Page 7 of 8
       (1) cannot be located upon the exercise of due diligence;

        (2) has been transferred or sold to, or deposited with, a third person;

       (3) has been placed beyond the jurisdiction of the court;

       (4) has been substantially diminished in value; or

       (5) has been commingled with other property which cannot be subdivided

without difficulty --

it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853 (p), to seek forfeiture of any other property of said defendant up to the

value of the above forfeitable property.




                                               FOREPERSON

                                                   <l \   li\ V\
                                               DATE


ROBERT J. HIGDON, JR.
United States Attorney



BY: BARBARA D. KOCHER
Assistant United States Attorney




                                           8


           Case 5:19-cr-00328-FL Document 1 Filed 08/14/19 Page 8 of 8
